Citation Nr: 0620913	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, claimed as lumbar, skeletal, and general health.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a right leg and 
foot disorder.

8.  Entitlement to service connection for a left leg and foot 
disorder.

9.  Entitlement to non service-connected pension benefits.  
ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 2004 rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico that denied service 
connection for degenerative joint disease, right and left 
shoulder conditions, hearing loss, depression, PTSD, and 
right and left leg and foot disorders.  The RO also denied 
entitlement to non service-connected pension benefits.  The 
veteran perfected a timely appeal of these determinations to 
the Board. 
 
In his October 2004 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the hearing 
for April 2006.  The veteran failed to appear for the hearing 
and, since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has currently diagnosed right and left shoulder 
conditions, right and left leg and foot conditions, 
depression or PTSD.

2.  The evidence of record demonstrates that the veteran did 
not develop degenerative joint disease during service or 
within one year after service.

3.  The evidence of record demonstrates that the veteran did 
not develop bilateral hearing loss during service or within 
one year after service.

4.  The veteran did not have qualifying wartime service for 
the purpose of receipt of VA pension benefits.


CONCLUSIONS OF LAW

1.  Right and left shoulder conditions, right and left leg 
and foot conditions, depression and PTSD were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

2.  Degenerative joint disease was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.   38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

4.  The requirements for establishing basic eligibility for 
VA nonservice-connected pension benefits are not met. 38 
U.S.C.A. §§ 1501(4), 1521(a) and (j) (West 2002); 38 C.F.R. § 
3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2003 and October 2004, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claims for service 
connection and entitlement to nonservice-connected pension 
benefits, as well as the type of evidence VA would assist him 
in obtaining.  The veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.

In addition, by way of a March 2004 rating decision, an 
October 2004 Statement of the Case, and a January 2005 
Supplemental Statement of the Case, the RO advised the 
veteran of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  These documents, when considered together with RO's 
VCAA and development letters, also provided the veteran and 
his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service VA treatment reports, a VA examination 
report, and statements submitted by the veteran and his 
representative in support of his claims.  The record also 
contains a response of the Social Security Administration 
indicating that the veteran did not file for disability 
benefits with that agency.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Finally, with respect to the veteran's pension claim, the 
Board has considered whether further development of this 
claim is warranted under the VCAA. The Board observes, 
however, that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable. See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 
Vet. App. 227 (2000); Sabonis, 6 Vet. App. 426.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  



A.  Entitlement to service connection for right and left 
shoulder conditions, right and left leg and foot conditions, 
depression and PTSD.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has right and left shoulder conditions, 
right and left leg and foot conditions, depression or PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records and VA treatment records.  

A review of the veteran's service records reveals no 
indication that the veteran complained of or was diagnosed 
with any of these conditions in service.  And the veteran's 
medical examination on separation from service indicated that 
the veteran was normal in all respects.  

A review of the veteran's post-service medical records 
indicates that the veteran has been noted to have back pain, 
lichen simplex chronicus, diverticulosis, sleep and mood 
disturbance, osteoarthritis, adjustment disorder, peptic 
ulcer disease, degenerative joint disease, colonic polyps and 
allergic rhinitis.  In addition, the veteran has been noted 
to have a history of depression.  The veteran, has however 
not been diagnosed with any shoulder, leg or foot condition.  
And the veteran does not carry a diagnosed of PTSD or a 
current assessment of depression.  In this regard, the Board 
also notes that the veteran himself noted, in an August 1999 
treatment note, that his depression was resolved. 

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has a right or left shoulder 
condition, right or left leg and foot conditions, depression 
or PTSD.  And without a current diagnosis, a claim for 
entitlement to service connection for this condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board also notes that the 
veteran, as a lay person, is not competent on his own to 
establish a medical diagnosis or show a medical etiology as 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence is against a showing that the 
veteran currently has these conditions, there is no basis 
upon which to establish service connection.

B.  Entitlement to service connection for degenerative joint 
disease and hearing loss.

In this case, the veteran has been diagnosed as having 
degenerative joint disease of the lumbar and cervical spines.  
He has also been found to have bilateral hearing loss for VA 
purposes.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disabilities are related to a disease or injury in 
service.  

With respect to the veteran's hearing loss, the Board notes 
that the veteran was afforded a VA examination in connection 
with his claim in September 2004.  The examiner indicated 
that the veteran's claims file was reviewed and also noted 
the veteran's medical history, to include the veteran's 
separation examination showing bilaterally normal hearing.  
The examiner indicated a history of occupational noise 
exposure that included 30 years working in machine shops 
(with chain saws) and in  construction.  The veteran also 
complained of tinnitus.  Upon examination, the veteran was 
found to have both tinnitus and bilateral hearing loss for VA 
purposes.  The examiner, however, found that the most likely 
cause of the veteran's hearing loss and tinnitus was 
occupational-induced cochlear damage.  The examiner concluded 
that the veteran's hearing loss and tinnitus occurred 
following his military service.

Regarding the veteran's degenerative joint disease,  the 
Board notes that a review of the veteran's service records 
reveals no indication of back or neck problems in service.  
And the veteran's medical examination on separation from 
service indicated that the veteran was normal in all 
respects.  And the veteran's post-service records, while 
indicating degenerative joint disease, do not contain any 
indication or opinion linking the veteran's current neck and 
back conditions with his service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's hearing loss 
and degenerative joint disease are related to service.  In 
addition, the VA examiner that examined the veteran in 
connection with his hearing loss claim specifically found 
that the veteran's hearing loss occurred following his 
military service.   While the veteran may feel that his 
conditions are related to his service, the Board notes that, 
as a layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding linking the 
veteran's current degenerative joint disease and hearing loss 
with his active duty service.  Accordingly, entitlement to 
service connection for these disabilities must therefore be 
denied.  

III.  Entitlement to non service-connected pension benefits.

Regarding the veteran's pension claim, the Board notes that 
the Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of title. 
38 U.S.C.A. § 1521(a) (West 2002).

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war. 38 U.S.C.A. § 
1521(j) (West 2002).

The term "period of war" mean the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) 
(West 2002).

The "Vietnam era" is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period; and 
from August 5, 1964, to May 7, 1975, in all other cases. 38 
C.F.R. § 3.2(f) (2004).

The veteran's DD Form 214 reflects service from October 1961 
to October 1963 but no service in the Republic of Vietnam.  
This was confirmed by the RO by inquiry to the National 
Personnel Records Center and the appellant does not contend 
that he served in the Republic of Vietnam. Thus, the Board 
finds that the appellant did not serve during the "Vietnam 
era" as defined by 38 C.F.R. § 3.2(f).

The aforementioned law clearly specifies that only veterans 
who have ninety or more days of active service during a 
period of war, or who were discharged or released from such 
service for a service-connected disability have eligibility 
for nonservice-connected pension benefits. As the record 
shows that the veteran's period of service did not occur 
during a "period of war," he is not eligible for pension 
benefits.

Given the foregoing, there is no legal basis for the grant of 
entitlement to basic eligibility for nonservice-connected 
pension. Accordingly, the claim must be denied as a matter of 
law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

1.  Service connection for degenerative joint disease is 
denied.

2.  Service connection for a right shoulder condition is 
denied.

3.  Service connection for a left shoulder condition is 
denied.

4.  Service connection for hearing loss is denied.

5.  Service connection for depression is denied.

6.  Service connection for PTSD is denied.

7.  Service connection for a right leg and foot disorder is 
denied.

8.  Service connection for a left leg and foot disorder is 
denied.

9.  Entitlement to non service-connected pension benefits is 
denied.  



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


